Order, Supreme Court, New York County (Karen S. Smith, J.), entered July 2, 2008, which granted a preliminary injunction against enforcing a law limiting crane operators with class Cl licenses to “single control station” cranes, unanimously affirmed, without costs.
The recent enactment (Local Law No. 33 [2007] of City of New York) of the new City Construction Codes (Administrative Code of City of NY, tit 28), effective July 1, 2008, contains a provision governing operator licenses for hoisting machines. Administrative Code § 28-405.2 (3) limits crane operators with class Cl licenses to the operation of cranes with a single control station. A legislative enactment normally carries with it a strong presumption of constitutionality and is presumed to be supported by facts known to the legislative body. However, plaintiffs have demonstrated a likelihood of success on the merits of their constitutional challenge to this provision, irreparable injury absent injunctive protection, and a balancing of the equities in their favor (see Karabatos v Hagopian, 39 AD3d 930 [2007]). A *468preliminary injunction against enforcement of the provision in question was thus warranted, based on the evidence adduced at the hearing.
The injunction sought is prohibitory in nature and merely serves to preserve the status quo pending a full hearing on the merits (see 360 W. 11th LLC v ACG Credit Co. II, LLC, 46 AD3d 367 [2007]). On the other hand, failure to enforce the provision immediately will not result in an imminent threat to the public safety. To the contrary, maintaining the injunction will simply permit plaintiffs and others who own dual-cab cranes with load capacities of 50 tons or less to continue operating them under their existing class Cl licenses. Concur—Saxe, J.E, Nardelli, Buckley, Moskowitz and Renwick, JJ.